Napton, J.
— Purdin was indicted in Scotland county for hog stealing, and was convicted. On the trial, one of the witnesses for the State, James McKnight, was asked if he met one Saunders on the streets of Memphis and had a ■conversation with him in regard to the hogs found at Richardson’s, and if, in that conversation, he did not say that he did not recognize the hogs at Richardson’s as his hogs, but he thought his son would? To this question McKnight answered, admitting the conversation, but denying that he said he did not recognize the hogs. On the examination of defendant’s witnesses, this man Saunders was called and asked if, in the conversation with McKnight at Memphis, McKnight said to him that he could not recognize the hogs at Richardson’s, but thought his boys could ? This question was objected to, and the court sustained the objection, and excluded the question, and this court being of opinion that the question was proper, will reverse the judgment and remand the case.
The other judges concur.
Reversed.